DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 28, 29, 34, and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kauffmann (US 2019/0009680).
With respect to claim 25, Kauffmann discloses a vehicle connection device for a vehicle battery charging system for automatically conductively connecting a vehicle contact unit to a ground contact unit (para 00232, 0078-0079 and 0096), comprising the vehicle contact unit that has a base with a contacting area in which at least one first contact electrode, at least one second contact electrode and at least one third contact electrode are provided (para 0082-0083, also see pins 308 in Fig. 3A/B and receptacles 408 in Fig. 4A/B as well as Fig. 19A/B, note that para 0083 recites that the pins and receptacles may be reversed), wherein the vehicle contact unit is moveable towards the ground contact unit in a contact direction in order to bring said at least one first contact electrode, said at least one second contact electrode and said one at least one third contact electrode in contact with the ground contact unit (para 0078-0082 and Fig. 1B), an aligning actuator that is connected to the base in such a way that it is able to rotate the base relative to a mounting section about an axis of rotation running substantially in the contact direction (para 0082-0083, also see para 0011 and 0023).
With respect to claim 28, Kauffmann discloses the vehicle connection device according to claim 25, wherein a magnetic area is provided in the contacting area, in said magnetic area a contact magnet is located in or on the base, wherein the contact magnet determines a position of the axis of rotation (para 0082, also see para 0011 and 0023).
With respect to claim 29, Kauffmann discloses the vehicle connection device according to claim 28, wherein one of said at least one first contact electrode, said at least one second contact electrode and said at least one third contact electrode is located in the magnetic area and that the contact magnet is assigned to the contact electrode located in the magnetic area (para 0082-0083, also see para 0023 and 0077 as well as 306 and 308 in Fig. 3A/B and 406 and 408 in Fig. 4A/B).
With respect to claim 34, Kauffmann discloses the vehicle connection device according to claim 25, wherein the aligning actuator comprising an electric motor having an output shaft connected to the vehicle contact unit for torque transmission (para 0087-0089, also see para 0023).
With respect to claim 45, Kauffmann discloses a vehicle connection device for a vehicle battery charging system for automatically conductively connecting a vehicle contact unit to a ground contact unit (para 00232, 0078-0079 and 0096), comprising the vehicle contact unit that has a base with a contacting area in which at least one first contact electrode, at least one second contact electrode and at least one third contact electrode are provided (para 0082-0083, also see pins 308 in Fig. 3A/B and receptacles 408 in Fig. 4A/B as well as Fig. 19A/B, note that para 0083 recites that the pins and receptacles may be reversed), wherein the vehicle contact unit is moveable towards the ground contact unit in a contact direction in order to bring said at least one first contact electrode, said at least one second contact electrode and said one at least one third contact electrode in contact with the ground contact unit (para 0078-0082 and Fig. 1B), an aligning actuator that is connected to the base in such a way that it is able to rotate the base about an axis of rotation running substantially in the contact direction (para 0082-0083, also see para 0011 and 0023), wherein a magnetic area is provided in the contacting area, in said magnetic area a contact magnet is located in or on the base, wherein the contact magnet determines a position of the axis of rotation (para 0082, also see para 0011 and 0023).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffmann (US 2019/0009680) in view of Becker (US 8,890,475).
With respect to claim 26, Kauffmann discloses the vehicle connection device according to claim 25, wherein at least one of said at least one first contact electrode is at least a contact electrode; said at least one second contact electrode is at least a neutral electrode or at least a positive direct-current electrode; and said at least one third contact electrode at least a phase electrode or at least a negative direct-current electrode (para 0083, also see pins 308 in Fig. 3A/B and receptacles 408 in Fig. 4A/B as well as Fig. 19A/B).
However, Kauffmann does not expressly disclose an earthing contact electrode.
Becker discloses a vehicle charging apparatus which includes first, second, and third contact electrodes which include earth/ground, neutral, and phase electrodes (col 7 ln 22-50, col 8 ln 30-45, col 11 ln 27 to col 12 ln 18, and col 16 ln 52-64, also see abstract), in order to provide variable charging capabilities which increases compatibility with a multitude of vehicles while also providing rapid charging.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include particular contact electrodes including an earthing electrode in the device of Kaufmann, as did Becker, so that the device could provide a wider range of variable charging capabilities which would increase compatibility with a multitude of vehicles while also providing rapid charging as well as providing safe charging.
With respect to claim 33, Kauffmann does not expressly disclose wherein at least three second contact electrodes and/or at least three third contact electrodes are provided for transmitting three-phase electric power, wherein at least one of said at least three second and third contact electrodes is an L1 phase electrode, at least another of said at least three second and third contact electrodes is an L2 phase electrode and at least one further one of said three second and third contact electrodes is an L3 phase electrode.
Becker discloses a vehicle charging apparatus which includes a plurality of contact electrodes for transmitting three-phase electric power (col 8 ln 30-45, col 11 ln 27 to col 12 ln 18, and col 16 ln 52-64, also see abstract), in order to provide variable charging capabilities which increases compatibility with a multitude of vehicles while also providing rapid charging.  Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include particular contact electrodes including phase electrodes for transmitting three-phase electric power in the device of Kauffmann, as did Becker, so that the device could provide a wider range of variable charging capabilities which would increase compatibility with a multitude of vehicles while also providing rapid charging.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffmann (US 2019/0009680) in view of Ippolito (US 2009/0272587).
With respect to claim 27, Kauffmann does not expressly disclose wherein said at least one first contact electrode, said at least one second contact electrode and said at least one third contact electrode are arranged together on a contact side of the base on the lattice points of a base lattice in a form of a two-dimensional Bravais lattice.
Ippolito discloses a vehicle connection device wherein at least one first contact electrode, at least one second contact electrode, and at least one third contact electrode are arranged together on a contact side of the base on the lattice points of a base lattice in a form of a two-dimensional Bravais lattice (para 0027-0029 and 0031-0034, also see para 0040-0041 and Fig. 3), in order to provide an array/grid in a particular arrangement which allows for desired spacing between contact points within particular structural limitations for overall space.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a Bravais lattice arrangement in the device of Kauffmann, as did Ippolito, so that an array/grid of contact points could be provided in a particular arrangement which would allow for desired spacing between contact points within particular structural limitations for overall space.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffmann (US 2019/0009680) in view of Ronning (US 6,307,347).
With respect to claim 30, Kauffmann discloses the vehicle connection device according to claim 28, wherein contact electrodes are provided on closest adjacent lattice points (para 0082-0083, also see Fig. 4A/B and Fig. 24).
However, Kauffmann does not expressly disclose wherein the magnetic area is on a lattice point of a base lattice.
Ronning discloses a vehicle charging apparatus which includes a magnetic area with magnetic components in the contacting area as well as a lattice structure (col 3 ln 59 to col 4 ln 15 and col 5 ln 18-28, also see abstract and col 3 ln 1-11 as well as Fig. 1, 6, and 7-11), in order to help position and make effective contact between the charge transfer components, which in turn will allow for efficient charging while helping avoid misalignment.  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a magnetic area in the base lattice in the device of Kauffmann, as did Ronning, so that the alignment/positioning could be improved, which in turn would help the charge transfer components make effective contact and allow efficient charging.
With respect to claim 31, Kauffman discloses the vehicle connection device according to claim 30, wherein third contact electrodes and second contact electrodes are provided alternatingly on the closest adjacent lattice points (para 0082-0083, also see 408 in Fig. 4A/B and Fig. 24 which shows a plurality of adjacent contact electrodes).
With respect to claim 32, Kauffmann discloses the vehicle connection device according to claim 30, wherein contact electrodes are provided on second closest lattice points (para 0082-0083, also see Fig. 4A/B and Fig. 24).
However, Kauffmann does not expressly disclose wherein the contact electrodes are provided on second closest lattice points adjacent to the magnetic area.
Ronning discloses a vehicle charging apparatus which includes a magnetic area with magnetic components in the contacting area as well as multiple contact electrodes and a lattice structure (col 3 ln 59 to col 4 ln 15 and col 5 ln 18-28, also see abstract and col 3 ln 1-11 as well as Fig. 1, 6, and 7-11), in order to help position and make effective contact between the charge transfer components, which in turn will allow for efficient charging while helping avoid misalignment.  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include multiple contact electrodes in a magnetic area of the lattice in the device of Kauffmann, as did Ronning, so that the alignment/positioning could be improved, which in turn would help the charge transfer components make effective contact and allow efficient charging.

Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive or are moot.
With respect to the claims, the applicant argues that Ippolito does not read on the claim language in view of the amendments such as “able to rotate the base relative to a mounting section about an axis of rotation running substantially in the contact direction.”
The examiner respectfully disagrees for the following reasons:  Please note the inclusion of the new reference, Kauffmann, which was necessitated by amendment.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See the citations provided above for further clarification.
Additionally, it should be noted that the applicant’s arguments/remarks refer to a new claim 46; however, this appears to be a typographical error which instead should refer to new claim 45 because the applicant’s most recent claim amendments do not include a claim 46.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.P./            Examiner, Art Unit 2859         

/EDWARD TSO/             Primary Examiner, Art Unit 2859